                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 KATE FARMER,                                          :
                                                       :
                                Plaintiff,             :
                                                       :       CASE NO. 1:21-cv-0022
 vs.                                                   :
                                                       :
 CHATTANOOGA CITY COUNCIL and                          :
 CITY OF CHATTANOOGA                                   :
                                                       :
                                Defendants.            :


                        RESPONSE IN OPPOSTION TO PLAINTIFF’S
                         MOTION TO REMAND TO STATE COURT

        Come now the Defendants, Chattanooga City Council and the City of Chattanooga, by and

 through counsel, and respectfully files this Response in Opposition to Plaintiff’s Motion to remand

 to State Court.

        Plaintiff cites a case from the First Circuit Court of Appeals for the proposition that absent

 a direct invocation of a federal right, there can be no implicit finding of federal jurisdiction for a

 cause of action. See, Rossello-Gonzalez v. Calderon-Serra, 398 F.3d 1, 12 (1st Cir. 2004). As an

 initial matter, it does not appear that the Sixth Circuit has adopted the Rossello standard cited by

 Plaintiff. Instead the Sixth Circuit recognizes that artful pleading cannot deprive a federal court

 of jurisdiction where the underlying cause of action in reality asserts a due process claim. See,

 B&B Trucking, Inc. v. United States Postal Serv., 406 F.3d 766 (6th Cir.2005) (“Courts have long

 applied this sort of "artful pleading" test in many jurisdictional contexts. See, e.g. … Shell v. R.W.

 Sturge, Ltd., 55 F.3d 1227, 1231 (6th Cir. 1995) ("We refuse to allow a party's solemn promise to

 be defeated by artful pleading.");…; see also B&B Trucking v. USPS, 363 F.3d 404, 425 (6th Cir.

 2004) (Op. of Cook, J., dissenting) …But see Rossello-Gonzalez v. Calderon-Serra, 398 F.3d 1,

                                              Page 1 of 4

Case 1:21-cv-00022-CEA-SKL Document 15 Filed 03/05/21 Page 1 of 4 PageID #: 67
 12 (1st Cir. 2004) ("We are skeptical of the applicability of the artful pleading doctrine outside of

 complete federal preemption of a state cause of action."). I see no reason why the artful pleading

 doctrine ought not be applied here." B&B Trucking, Inc.¸ 406 F. 3d at 771 (concurring opinion).

        Based on the holding of Shell and as subsequently expounded in B&B Trucking, it appears

 that in the Sixth Circuit, a Federal Court may find jurisdiction even when a pleading is skillfully

 pled to avoid an express invocation of Federal Rights. Thus, the question for this Court is whether

 Plaintiff is asserting rights and seeking remedies under Federal law. Plaintiff in her Motion to

 Remand states that her due process claims are limited to due process under Tennessee state law

 and internal City of Chattanooga policy. Defendants are willing to accept Plaintiff at face value

 on this point but for Plaintiff seeking to recover her attorney’s fees and costs as part of her lawsuit.

 (See, Complaint paragraphs 39 and 34 and Prayer for Relief at paragraph 9).

        As there is no basis for a recovery of attorney’s fees and costs under state law or city

 policy, Defendants are left with the knowledge that the only basis for a recovery of attorney’s fees

 by Plaintiff would be pursuant to §§ 1983 and 1988 of the United States Code. As a result, the

 Defendants are well founded in their belief that Plaintiff is asserting a due process claim under

 Federal Law and therefore jurisdiction is proper in this Court. To the extent that Plaintiff is not

 making a Federal Due Process claim, she should also be required to strike any demand for

 attorney’s fees and costs as a condition of any remand to state court.

        WHEREFORE, Defendants request that this Court deny Plaintiff’s Motion to Remand

 absent Plaintiff striking her claim for attorney’s fees and costs in this action.




                                              Page 2 of 4

Case 1:21-cv-00022-CEA-SKL Document 15 Filed 03/05/21 Page 2 of 4 PageID #: 68
                                       Respectfully submitted,

                                       OFFICE OF THE CITY ATTORNEY
                                       CITY OF CHATTANOOGA, TENNESSEE



                                       By:   s/      Joseph A. Kelly
                                         JOSEPH A. KELLY – BPR #14921
                                         MELINDA J. FOSTER – BPR #28769
                                         Assistant City Attorneys
                                         PHILLIP A. NOBLETT – BPR # 10074
                                         City Attorney
                                         100 E. 11th Street, Suite 200
                                         Chattanooga, Tennessee 37402
                                         (423) 643-8250 (Telephone

                                          (423) 643-8255 (Facsimile)


                              GEARHISER, PETERS, ELLIOTT & CANNON, PLLC



                              By:      s/      Sam D. Elliott
                                    SAM D. ELLIOTT – BPR #09431
                                    320 McCallie Avenue
                                    Chattanooga, TN 37402
                                    (423) 756-5171

                                    Attorneys for Defendants Chattanooga City Council and
                                    City of Chattanooga




                                     Page 3 of 4

Case 1:21-cv-00022-CEA-SKL Document 15 Filed 03/05/21 Page 3 of 4 PageID #: 69
                                  CERTIFICATE OF SERVICE

         This is to certify that the undersigned has this day served a true and correct copy of the
 foregoing pleading by depositing same in the United States mail, postage prepaid, and addressed
 to the following:

 Janie Parks Varnell
 DAVIS & HOSS, P.C.
 850 Fort Wood Street
 Chattanooga, Tennessee 37403

        This 5th day of March, 2021.


                                                  s/ Phillip A. Noblett
                                              PHILLIP A. NOBLETT

 City of Chattanooga, Tennessee
 Office of the City Attorney
 100 E. 11th Street, Suite 200
 Chattanooga, Tennessee 37402
 (423) 643-8250
 (423) 643-8255 - Fax
 pnoblett@chattanooga.gov




                                            Page 4 of 4

Case 1:21-cv-00022-CEA-SKL Document 15 Filed 03/05/21 Page 4 of 4 PageID #: 70
